Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123226 Page 1 of 40




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
12 IN RE:
                                           Case No. 3:17-CV-00108-GPC-MDD
13
14 QUALCOMM LITIGATION,                    [Consolidated with 3:17-CV-01010-GPC-
                                           MDD]
15
16
                                           ORDER GRANTING IN PART AND
17                                         DENYING IN PART MOTIONS TO
                                           SEAL
18
19                                         [ECF Nos. 1120 and 1121.]

20
21
22
23
24
25
26
27
                                           1
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123227 Page 2 of 40




1          Before the Court are the parties’ requests to seal certain exhibits and deposition
2    designations to be sealed to the extent such materials are received into evidence at trial in
3    Case No. 3:17-cv-00108-GPC-MDD. ECF Nos. 1120 and 1121. Both parties have filed
4    oppositions to each other’s respective motions. ECF Nos. 1136 and 1137 Upon review
5    of the moving papers, the Court GRANTS in part and DENIES in part the motions.
6
7                                      LEGAL STANDARD
8          There is a presumptive right of public access to court records based upon the
9    common law and the first amendment. See Nixon v. Warner Commc’ns, Inc., 435 U.S.
10   589, 597 (1978); Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206,
11   1212-13 (9th Cir. 2002). Nonetheless, access may be denied to protect sensitive
12   confidential information. Courts are more likely to protect information covered by Rule
13   26(c) of the Federal Rules of Civil Procedure, but are not limited by items listed in
14   protective orders. See KL Group v. Case, Kay, & Lynch, 829 F.2d 909, 917-19 (9th Cir.
15   1987) (letter to client from attorney); Kalinauskas v. Wong, 151 F.R.D. 363, 365-67
16   (D. Nev. 1993) (confidential settlement agreement).
17         “Unless a particular court record is one traditionally kept secret, a strong
18   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of
19   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto.
20   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “In order to overcome this strong
21   presumption, a party seeking to seal a judicial record must articulate justifications for
22   sealing that outweigh the historical right of access and the public policies favoring
23   disclosure.” Id. at 1178-79.
24         The presumption of access is “based on the need for federal courts, although
25   independent—indeed, particularly because they are independent—to have a measure of
26   accountability and for the public to have confidence in the administration of justice.”
27
                                                   2
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123228 Page 3 of 40




1    United States v. Amodeo (Amodeo II ), 71 F.3d 1044, 1048 (2d Cir.1995); see also Valley
2    Broad. Co. v. U.S. Dist. Court—D. Nev., 798 F.2d 1289, 1294 (9th Cir.1986) (explaining
3    that the presumption of public access “promot[es] the public's understanding of the
4    judicial process and of significant public events”).
5          Accordingly, “[a] party seeking to seal a judicial record then bears the burden of
6    overcoming this strong presumption by meeting the ‘compelling reasons' standard.”
7    Kamakana, 447 F.3d at 1178. Under this stringent standard, a court may seal records only
8    when it finds “a compelling reason and articulate[s] the factual basis for its ruling,
9    without relying on hypothesis or conjecture.” Id. at 1179. The court must then
10   “conscientiously balance[ ] the competing interests of the public and the party who seeks
11   to keep certain judicial records secret.” Id. (quoting Foltz, 331 F.3d at 1135) (alteration in
12   original) (internal quotation marks omitted). What constitutes a “compelling reason” is
13   “best left to the sound discretion of the trial court.” Nixon, 435 U.S. at 599.
14         Previously, some courts applied a “compelling reason” or “good cause” standard
15   for sealing depending on whether the pending motion was dispositive or non-dispositive.
16   E.g., Kamakana, 447 F.3d at 1180 (9th Cir. 2006) (parties seeking to seal documents in a
17   dispositive motion must provide “compelling reasons” to support a sealing whereas for
18   non-dispositive motions the parties must show a lesser “particularized showing” under
19   the “good cause” standard pursuant to Federal Rule of Civil Procedure 26(c)); Phillips ex
20   rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002) (when a
21   party attaches a sealed discovery document to a nondispositive motion, the usual
22   presumption of the public's right of access is rebutted).
23         Other courts rejected this binary approach. In re Midland National Life Insurance
24   Company Annuity Sales Practices Litigation, 686 F.3d 1115 (9th Cir.2012), is one such
25   case that rejected the literal dispositive/nondispositive label. In that case, an intervenor
26   moved to unseal documents attached to a Daubert motion. Id. at 1118. The district court,
27
                                                   3
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123229 Page 4 of 40




1    like the district court here, concluded that the documents should remain under seal
2    because “the Daubert motion was non-dispositive,” as it “would not have been a
3    determination on the merits of any claim or defense.” Id. at 1119. The Ninth Circuit
4    rejected the district court's focus on whether the motion was literally “dispositive”: “That
5    the records are connected to a Daubert motion does not, on its own, conclusively resolve
6    the issue.” Id. As the motion, in effect, “pertain[ed] to central issues bearing on
7    defendant's summary judgment motion,” we treated that motion as dispositive. Id.
8    Similarly, the court in Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1100
9    (9th Cir. 2016) observed that it would not allow the technically nondispositive nature of a
10   Daubert motion to cloud the reality that it was able to significantly affect the disposition
11   of the issues in the case.
12         Here, the motions to seal relate to numerous potential trial exhibits and deposition
13   designations that the parties may intend to call into evidence at trial. This Court will
14   apply the “compelling reasons” standard to these motions and related briefing as those
15   submissions pertain to central issues at trial and are “more than tangentially related to the
16   underlying cause of action.” Ctrs. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099
17   (9th Cir. 2016).
18         Compelling reasons for sealing information exist “when such ‘court files might
19   have become a vehicle for improper purposes,’ such as the use of records to gratify
20   private spite, promote public scandal, circulate libelous statements, or release trade
21   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). Trade secrets
22   “may consist of any formula, pattern, device or compilation of information which is used
23   in one’s business, and which gives him an opportunity to obtain advantage over
24   competitions who do not know or use it.” Restatement (First) of Torts § 757 cmt. b.
25   Because trade secrets concern proprietary and sensitive business information not
26
27
                                                   4
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123230 Page 5 of 40




1    available to the public, sealing may be warranted where disclosure would harm a
2    litigant’s competitive standing. Nixon, 425 U.S. at 598.
3          The Ninth Circuit has explicitly recognized that compelling reasons exist for the
4    sealing of “pricing terms, royalty rates, and guaranteed minimum payment terms” of
5    license agreements. See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).
6    Courts in this circuit have also recognized that information subject to confidentiality
7    agreements may also meet the “compelling reasons” standard when accompanied by a
8    particularized factual showing. See Foltz, 331 F.3d at 1137-38.
9                                           DISCUSSION
10         The Court now turns to the substance of the instant sealing motions. The majority
11   of information that the parties seek to seal constitutes confidential business information
12   of the parties, including trade secrets, proprietary business records, discussions of internal
13   strategy, company dealings, and materials designated as “Highly Confidential.” To the
14   extent that the proposed redactions are narrowly tailored and relate to the rationale above,
15   the Court agrees that the parties have demonstrated that compelling reasons exist for
16   sealing the information subsumed by these categories. Analysis from this Court’s prior
17   orders granting the parties’ motions to seal is applicable here. See ECF No. 1143.
18         However, the Court also finds that a substantial portion of the information that the
19   parties seek to seal has already been publicly disclosed elsewhere – such as in the FTC v.
20   Qualcomm case – or does not constitute confidential or sealable information – as is the
21   case with Apple’s indemnification agreements with the CMs. Even where the parties
22   seek to cover information that may properly be sealed, they should seek to seal only the
23   narrowly sealable information and not whole paragraphs, documents, sections, or
24   presentations that do not justify extensive redaction. In some documents, the information
25   at issue is too general to warrant sealing. A number of proposed sealings are markedly
26   overbroad. Other suggested redactions would inappropriately shield stale information
27
                                                   5
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123231 Page 6 of 40




1    that is too old to be presently confidential. And yet other redacted exhibits and
2    depositions in their current states would close from the public exhibits that lie at the very
3    heart of this case, including proposed redactions to the SULAs and royalty rates and
4    payments. In light of the public’s right to access, this Court finds no colorable
5    justification to seal those exhibits that would be highly relevant to the adjudication of the
6    claims at issue in the trial. Repeated requests to close and clear the courtroom would be
7    unduly cumbersome to the Court’s interest in managing the trial. Sealing such
8    information would hamstring the parties and stymie them from litigating key issues
9    effectively and efficiently. Furthermore, over-sealing crucial exhibits would impede the
10   jury and the public’s ability to understand the nature of the proceedings and the factual
11   basis for the parties’ claims.
12         Accordingly, the Court finds that the parties have not articulated “compelling
13   reasons” to keep all the requested information from the public. As such, the Court
14   GRANTS in part and DENIES in part each of the motions to seal and instructs the
15   parties to introduce – if called at trial – redacted versions of their documents consistent
16   with the following tables:
17         IT IS SO ORDERED.
18   Dated: April 15, 2019
19
20
21
22
23
24
25
26
27
                                                   6
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123232 Page 7 of 40




11
22                         Qualcomm’s Requested Exhibits to Seal
3        Exhibit          Page/Line                                 Ruling
4    DTX00021       1-2                   GRANTED.
5    DTX00044       3                     GRANTED.
     DTX00064       3, 5                  GRANTED.
6    DTX00065       5, 11                 GRANTED.
                    7-9, 13-14, 17, 19,
7    DTX00066       20
                                          GRANTED.

8    DTX00068       9-10                  GRANTED.
     DTX00082       3, 4                  GRANTED.
9
                                          GRANTED.
     DTX00085       1-2
10
                                          GRANTED.
11   DTX00090       5, 7
     DTX00097       1, 4, 5               GRANTED.
12   DTX00104       5-6, 8, 10, 12        GRANTED.
13                                        GRANTED.
     DTX00254       4, 10
14   DTX00256       11                    GRANTED.
     DTX00261       4-5, 7-9, 13-14       GRANTED.
15                  3, 11, 12, 25, 27,    GRANTED.
     DTX00262       35, 37-38, 44
16
     DTX00274       1                     GRANTED.
17   DTX00309       1-6                   GRANTED.
     DTX00370       13-15, 19             GRANTED.
18   DTX00373       2-5                   GRANTED.
     DTX00382       4, 5, 7-11            GRANTED.
19
     DTX00397       3                     GRANTED.
20                  7, 10-20, 23, 24,
                                          DENIED with respect to portions of pages 10-20, 23-24,
                                          29, 31, 37-38, 40, 49-56, 58-59, 62-63, 68, 70-73, 76-77,
                    27-38, 40, 46, 49-    79-80 that contain contract provisions that are not financial
21
                    59, 62-63, 66-77,     in nature or CBI and stale. GRANTED with respect to
22   DTX00497       79-81                 other requests to seal financial and indemnity terms.
                                          DENIED with respect to portions of pages 7, 9-10, 14,
23                                        42, 58-59 that contain contract provisions that are not
                    7, 9, 10, 14, 19,     financial in nature or CBI and stale. GRANTED with
24                  20, 22, 23, 27, 28,   respect to other requests to seal financial and
     DTX00504       42, 58, 59            indemnity tterms.
25   DTX00548       3, 5-6                GRANTED.
     DTX00713       7                     GRANTED.
26                                        GRANTED.
     DTX00736       2-4
27
                                                   7
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123233 Page 8 of 40




1        Exhibit           Page/Line                            Ruling
2    DTX00737       3                     GRANTED.
3    DTX00842       5                     GRANTED.
     DTX00862       3                     GRANTED.
4
                                          GRANTED.
     DTX00869       1, 7-9
5
                                          GRANTED.
6    DTX00882       2
     DTX00890       4-6, 10-11, 39        GRANTED.
7    DTX00907       3                     GRANTED.
     DTX00910       3                     GRANTED.
8
                    7, 10, 12, 15, 21-
9                   22, 25, 26, 29-31,    GRANTED.
     DTX00932       35, 37, 38, 40, 42
10   DTX00998       3                     GRANTED.
     DTX01000       20-35                 GRANTED.
11
     DTX01002       10-11, 15-17          GRANTED.
12   DTX01003       10, 15                GRANTED.
     DTX01008       35                    GRANTED.
13
                                          DENIED.
     DTX01019       3, 4
14
                                          DENIED with respect to pages 2-4, 7-10 with respect
15                                        to Samsung gag requirements. GRANTED in part
     DTX01038       2-10, 15              with respect to other requests.
16   DTX01039       2-3, 6-7, 16, 18-20   GRANTED.
     DTX01045       1                     GRANTED.
17   DTX01065       1                     GRANTED.
18                  5, 6, 8-11, 15, 17-
                    18, 21-22, 29, 31,    GRANTED.
19   DTX01105       37, 41-43, 47-50
     DTX01173       3-4                   GRANTED.
20   DTX01189       3-10                  GRANTED.
     DTX01368       2, 5, 9               GRANTED.
21
     DTX01375       5-6, 9-11             GRANTED.
22   DTX01381       3                     GRANTED.
     DTX01402       2                     GRANTED.
23   DTX01403       4                     GRANTED.
24   DTX01407       9-13                  GRANTED.
     DTX01437       3, 10-11              GRANTED.
25
                                          GRANTED.
     DTX01440       1-3, 5
26   DTX01447       9-13                  GRANTED.
27
                                                 8
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123234 Page 9 of 40




1        Exhibit           Page/Line                               Ruling
2
                                             GRANTED.
3    DTX01454       1-2
     DTX01456       5, 6                     GRANTED.
4                   4, 6-8, 10-14, 19-
                    21, 24, 25, 27-29,
5                                            DENIED with respect to definitions that are not
                    31-33, 36-39, 50-
                                             financial or CBI in nature on 4, 20, 55-58. GRANTED
                    58, 63, 64, 65, 68,
6                                            with respect to the remainder of the request.
                    69, 81, 82, 85, 86,
     DTX01462       95-99
7                   2, 4-6, 8-12, 17-        DENIED with respect to definitions that are not
                    19, 22-23, 25-27,        financial or CBI in nature on 2 and 18. GRANTED
8    DTX01463       29-31                    with respect to the remainder of the request.
9    DTX01464       1, 2, 5, 6               GRANTED
     DTX01475       2, 5, 9, 12              GRANTED
10                  8, 10, 14-16, 19-        GRANTED
     DTX15700       25, 27-38, 49-58
11   DTX19462       7, 11, 13                GRANTED
12   JTX002         1-11, 13-14              GRANTED
     JTX003         1-6                      GRANTED
13                                           DENIED with respect to non-financial or CBI
                                             provisions on 1, 2, 5-7. GRANTED with respect to
14   JTX004         1-2, 5-7                 other requests.
     JTX005         1-4                      GRANTED
15   JTX006         3, 4                     GRANTED
16                                           GRANTED
     JTX009         13-15
                                             GRANTED
17   JTX010         2-6
18                                           GRANTED
     JTX026         3
                                             GRANTED
19   JTX108                              7
20                                           GRANTED
     JTX114         2-3
                    3, 7, 10-12, 16, 24,     GRANTED
21
     JTX116         57, 59
22                                           GRANTED
     JTX117         2-3, 5
                    2,3, 5-11, 13-16,        GRANTED
23                  19-36, 38, 39, 41,
                    48, 49, 52-54, 56-
24                  57, 61-65, 67, 68,
     JTX119         71-85
25                                           GRANTED
     JTX120         2, 3
26
27
                                                    9
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123235 Page 10 of
                                      40



1       Exhibit          Page/Line                            Ruling
2                  10-16, 19-22, 31-     DENIED with respect to non-financial or CBI
                   32, 40, 46, 54-56,    provisions on 19-22, 46, 71-78. GRANTED with
3    JTX126        71-78                 respect to other requests.
4                                        GRANTED
     JTX127        8
                                         GRANTED
5    JTX132        5, 13, 21-24
6                  3, 12, 19-22, 41,     GRANTED
     JTX136        43,
7                                        GRANTED

8    JTX143        4, 8, 11, 13, 15-20
9                                        GRANTED
     PTX000086     1
                                         GRANTED
10   PTX000154     1-2, 4-5
                                         GRANTED
11   PTX000389     1, 7-10
                                         GRANTED
12   PTX000406     1-2
13                                       GRANTED
     PTX000453     3
14                 8, 15-16, 24, 48-     GRANTED
                   50, 54, 57, 63, 68,
15                 70, 71, 73-74, 78-
                   79, 81, 89-90, 95,
16                 96, 103-115, 122,
                   128-131, 144-145,
17                 147, 152, 157-158,
     PTX000485     160-162, 164-168
18                                       GRANTED
19   PTX000579     1-2
                                         GRANTED
     PTX000594     1-2, 4-5, 7-8
20                                       GRANTED
     PTX000597     3-4, 6-7
21   PTX000598     2
                                         GRANTED

22                                       GRANTED
     PTX000610     1-2
                                         GRANTED
23   PTX000612     5, 10-11
                                         GRANTED
     PTX000636     2-3
24                                       GRANTED
25   PTX000642     1
                                         GRANTED
26   PTX000648     1-2, 4-5, 7-8
27
                                                10
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123236 Page 11 of
                                      40



1       Exhibit             Page/Line                 Ruling
2                                       GRANTED
3    PTX000662       1-2, 4-7
                                        GRANTED
4    PTX000685       7
                                        GRANTED
5    PTX000686       1-2
6                                       GRANTED
     PTX000716       1, 3
7                                       GRANTED
     PTX000727       1
8                                       GRANTED
9    PTX000830       2
                                        GRANTED
10   PTX000852       1-2
                                        GRANTED
11   PTX000891       1, 4-5
12                                      GRANTED
     PTX000891.001   1, 4-5
13                                      GRANTED

14   PTX000893       4-6, 8, 17, 20
15                                      GRANTED
     PTX000901       1, 4, 6-7
16                                      GRANTED
     PTX000904       1-2, 4-5
17                                      GRANTED
18   PTX000904.001   1-2, 4-5
                                        GRANTED
     PTX000910       2
19                                      GRANTED
20   PTX000926       2
                                        GRANTED
     PTX000941       2, 5
21                                      GRANTED
22   PTX000949       6, 7
                                        GRANTED
23   PTX000949.001   6, 7
                                        GRANTED
24   PTX001006       2, 4, 5
25                                      GRANTED
     PTX001007       1, 2
26
27
                                            11
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123237 Page 12 of
                                      40



1       Exhibit             Page/Line                            Ruling
2                                          DENIED with respect to non-financial or CBI
                                           provisions on 1-2. GRANTED with respect to other
3    PTX001008       1-4                   requests.
4                                          DENIED with respect to non-financial or CBI
                                           provisions on 2. GRANTED with respect to other
5    PTX001010       1-2                   requests.
                                           GRANTED
6    PTX001011       2, 4
                                           GRANTED
7    PTX001023       1-4
                                           GRANTED
8    PTX001029       1-2
                                           GRANTED
9    PTX001049       1, 5
                                           GRANTED
     PTX001049.001   1, 5
10                                         GRANTED
11   PTX001117       2
                                           GRANTED
12   PTX001137       1, 2
                                           GRANTED
13   PTX001154       2
14                   6, 9-13, 15-16, 19,   GRANTED
     PTX001215       21, 24-28
15                   2-24, 27-38, 40-      GRANTED
     PTX001238       63, 66-77, 79
16                                         GRANTED
     PTX001303       3
17   PTX001312       2-3
                                           GRANTED

18                   2-5, 8-9, 12-14,      GRANTED
     PTX001357       16, 18
19                                         DENIED with respect to non-financial or CBI
                                           provisions on 5-12, 15-16, 18-27, 29, 31-33, 36-39,
20                                         43-46, 48-55, 57-65, 69, 71. GRANTED with respect
     PTX001378       4-103                 to other requests.
21                                         DENIED with respect to non-financial or CBI
                                           provisions on 5-12, 15-16, 18-27, 29, 31-33, 36-39,
22                                         43-46, 48-55, 57-65, 69, 71. GRANTED with respect
     PTX001378.001   4-103                 to other requests.
23                                         GRANTED
     PTX001388       2, 4
24                                         GRANTED
                     45-46, 48-49, 51-
25
     PTX001434       52
26                                         GRANTED
     PTX001474       2, 4
27
                                                  12
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123238 Page 13 of
                                      40



1       Exhibit             Page/Line                 Ruling
2                                       GRANTED
     PTX001477       5, 6
3    PTX001558       1-4
                                        GRANTED

4                                       GRANTED
     PTX001567       4-8
                                        GRANTED
5    PTX001573       7,8,10-14
                                        GRANTED
     PTX001621       1-2
6                                       GRANTED
7    PTX001643       1, 3
                                        GRANTED
8    PTX001647       1, 4
                                        GRANTED
9    PTX001653       1
                                        GRANTED
     PTX001657       1
10                                      GRANTED
     PTX001673       1-3
11                                      GRANTED
     PTX001674       1
12                                      GRANTED
     PTX001675       2-4, 8-10
                                        GRANTED
13   PTX001684       1-7
                                        GRANTED
     PTX001684.001   1-7
14                                      GRANTED
     PTX001686       1-2, 4-5, 7-13
15                                      GRANTED
     PTX001686.001   1-2, 4-5, 7-13
16                                      GRANTED
     PTX001690       1-2
                                        GRANTED
17
     PTX001749       4, 8, 13, 15-20
18                                      GRANTED
     PTX001749.001   4, 8, 13, 15-20
19                                      GRANTED
     PTX001785       1, 8-9, 11-12
20                                      GRANTED
21   PTX001785.001   1, 8-9, 11-12
                                        GRANTED
22   PTX001832       4, 6-10
                                        GRANTED
23
     PTX001888       1-2, 4-5, 8
24                                      GRANTED
     PTX001888.001   1-2, 4-5, 8
25                                      GRANTED

26
     PTX001941       2-4
27
                                            13
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123239 Page 14 of
                                      40



1       Exhibit             Page/Line                               Ruling
2                                           DENIED with respect to comments that are not
                                            financial or CBI in nature on 5. GRANTED with
3    PTX001943       2, 5                   respect to other requests.
4                                           DENIED with respect to the “Antitrust/FRAND ‘peace
                                            treaty’ provision” on 11.
5    PTX001963       3, 7-11
     PTX001984       1-5, 7                 DENIED.
6                    6, 8, 10, 13-17, 19,   GRANTED
                     21, 23, 25-29, 31-
7                    33, 37-39, 43-48,
     PTX001992       52-54, 56-59
8                    6, 8, 10, 13-17, 19,   GRANTED
                     21, 23, 25-29, 31-
9                    33, 37-39, 43-48,
     PTX001992.001   52-54, 56-59
10                                          GRANTED
     PTX002027       1-3
11   PTX002043       2-5, 7-8
                                            GRANTED

12                                          GRANTED
     PTX002049       4, 9
                                            GRANTED
13   PTX002064       1-7
                                            GRANTED
     PTX002068       5
14                                          GRANTED
     PTX002104       6, 7, 9, 12, 13, 15
15                   7-9, 13-14, 17, 19-    GRANTED
                     21, 23-26, 30, 39,
16   PTX002135       42
                                            DENIED with respect to pages 2-18, 36-63, 70-81
17
                                            that are not financial or otherwise CBI and SULA
18                                          terms unrelated to royalties. GRANTED with respect
19   PTX002144       2-68, 70-81
                                            to other requests.

20                   10, 14-16, 19-25,      GRANTED
     PTX002155       27-38, 49-63, 65
21                   10, 14-16, 19-25,      GRANTED
     PTX002155.001   27-38, 49-63, 65
22                                          GRANTED
     PTX002167       1-19
23   PTX002169       3
                                            GRANTED

24                                          GRANTED
     PTX002189       4, 5
                                            GRANTED
25   PTX002240       1, 2
                                            GRANTED
     PTX002248       3-5, 7-11
26                                          GRANTED
     PTX002261       3-5
27
                                                    14
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123240 Page 15 of
                                      40



1       Exhibit             Page/Line                              Ruling
2                                          GRANTED
     PTX002266       13, 14, 25-27
3    PTX002320       20-35
                                           GRANTED

4                                          GRANTED
     PTX002334       1
                                           GRANTED
5    PTX002385       27-29
6                                          GRANTED
     PTX002412       3-4, 7-9
                                           GRANTED
7    PTX002412.001   3-4, 7-9
                                           GRANTED
8    PTX002492       1
                                           GRANTED
9    PTX002501       1-3
                                           GRANTED
     PTX002504       1-2
10                                         GRANTED
     PTX002505       1-2
11                                         GRANTED
     PTX002510       1-2
12                                         GRANTED
     PTX002520       4-6
13                                         GRANTED
     PTX002520.001   4-6
14                                         GRANTED
     PTX002540       7-9, 14
                                           GRANTED
15   PTX002540.001   7-9, 14
                                           GRANTED
     PTX002557       3
16                                         GRANTED
     PTX002567       1
17                   19, 34, 36, 41, 43,   GRANTED
     PTX002597       45
18                   19, 34, 36, 41, 43,   GRANTED
     PTX002597.001   45
19                                         GRANTED
     PTX002598       3-5, 8, 10, 11
20   PTX002598.001   3-5, 8, 10, 11
                                           GRANTED

21                                         GRANTED
     PTX002640       1-4
                                           GRANTED
22   PTX002642       1
23                                         GRANTED
     PTX002645       1-2
                                           GRANTED
24
     PTX002684       1, 4
25                                         DENIED with respect to pages 1-2, 16 relating to
                                           2015 business strategies that relate to issues in this
26
                                           case.
     PTX002709       1-2, 6-9, 16-21
27
                                                   15
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123241 Page 16 of
                                      40



1       Exhibit             Page/Line                           Ruling
2
                                           DENIED with respect to page 3, 4, 26
3
                                           regarding risks, overall strategic change, and
4
                                           mitigation strategies that are non-financial and
5
                                           CBI in nature. GRANTED with respect to the
6                    8, 12-13, 18-20,      remainder.
     PTX002730       26-31
7                                          DENIED with respect to Qualcomm’s mitigation
8                                          strategies on page 28. GRANTED with respect to the
                     4, 7, 8, 12, 19-22,
9                                          remainder.
     PTX002738       28-33
                                           GRANTED
10   PTX002762       1-3
11                                         GRANTED
     PTX002776       2, 4-5
12                                         GRANTED
     PTX002776.001   2, 4-5
13                                         GRANTED
14   PTX002814       1, 3
                                           GRANTED
15   PTX002814.001   1, 3
                     2, 5, 6-23, 25-27,    GRANTED
16                   32-36, 41-56, 71,
     PTX002835       73-75, 79-84
17                                         GRANTED
     PTX002861       1
18                                         GRANTED
     PTX002875       4-7
19                                         GRANTED
20   PTX002875.001   4-7
                                           GRANTED
     PTX002895       1
21                                         GRANTED
     PTX002898       1
22                                         DENIED.
     PTX002904       1-2
23                                         GRANTED
24   PTX002914       15-16, 21, 26

25
26
27
                                                  16
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123242 Page 17 of
                                      40



1       Exhibit            Page/Line                               Ruling
2                    3, 12, 16-20, 22-     DENIED with respect to non-financial or CBI
                     33, 35-42, 44
3                    46, 49, 54-57, 60,
                                           information on pages 94, 116, and 175. GRANTTED
                     64, 66, 80, 83, 84,   with respect to the remainder.
4                    86-88, 90, 94, 101-
5                    102, 106, 107,
                     110-111, 114, 116,
6                    118-120, 125, 130-
                     131, 139-143, 144,
7                    150, 155-158, 164,
     PTX002922       167, 169
8    PTX002925       1-5
                                           GRANTED
                                           GRANTED
9    PTX002933       2-3
                                           GRANTED
10   PTX002944       1
                                           DENIED with respect to page 8 regarding risks to
11                                         Qualcomm’s business. GRANTED with respect to
                     1, 7-9, 13-20, 22-
12   PTX002946       27, 30, 32-33, 35
                                           the remainder.

                     1, 7-9, 13-20, 22-    GRANTED
13
     PTX002946.001   27, 30, 32-33, 35
14                   1, 7-9, 13-20, 22-    GRANTED
     PTX002946.002   27, 30, 32-33, 35
15                   2, 5, 8, 10-12, 14,   DENIED with respect to non-financial or CBI
                     17, 34-35, 37, 46,
16                   48, 49, 57, 59, 60,
                                           information on 5, 8, 10, 48, 57, 73, 81, 97, 105, 121,
                     62, 71, 73, 81-82,    and 134. GRANTED with respect ot the remainder.
17                   84, 95, 97, 98,
18                   105-106, 108, 120-
                     121, 126, 133-136,
19   PTX002972       138
                                           GRANTED
     PTX003026       1, 4, 5
20                                         DENIED with respect to Lenovo’s options for
21                                         Qualcomm on 8-11. GRANTED with respect to the
                                           remainder.
22   PTX003083       8-11, 14-16, 19-23
                                           DENIED with respect to Lenovo’s options for
23
                                           Qualcomm on 8-11. GRANTED with respect to the
24                                         remainder.
     PTX003083.001   8-11, 14-16, 19-23
25                                         GRANTED
     PTX003110       1
26                   35, 37, 39-43, 48-    GRANTED
27   PTX003137       49, 74-76, 79
                                                  17
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123243 Page 18 of
                                      40



1       Exhibit             Page/Line                              Ruling
2                                          GRANTED
     PTX003268       2, 3, 5-7
3    PTX003296       8, 11
                                           GRANTED

4                    7, 9, 17, 19, 21,     DENIED with respect to 9, 21, 39, 128, 172-175 with
                     23, 31, 35, 39, 41,
                                           respect to SEP analysis, Samsung non-CBI
5                    51, 59, 61, 72, 80,
                     82, 86, 88, 90,       reference, non-CBI list of patents, references to
6                    100, 102, 104,
                                           certain assumptions about resolution with Apple and
                     108, 114, 116,
7                    128, 130, 132,        assumptions about Apple. GRANTED with respect to
                     134, 136, 138,
                                           the remainder.
8                    140, 142, 144,
                     146, 148
9                    150, 152, 154,
                     156, 158, 160,
10                   162, 164, 166,
     PTX003369       168, 172-175
11                                         DENIED.
     PTX003386       1-2
12   PTX003393       3-9
                                           GRANTED
                                           GRANTED
13   PTX003393.001   3-9
                                           GRANTED
14   PTX003403       1
                                           GRANTED
     PTX003410       1
15                                         GRANTED
     PTX003429       5, 13
16                                         GRANTED
     PTX003447       3-16, 18
17                                         GRANTED
18   PTX003447.001   3-16, 18
                     4, 6-8, 10-14, 19-    DENIED with respect to information that is non-
19                   21, 24-25, 27-33,
                                           financial or CBI on 4, 19-21, 55-58. GRANTED with
                     35-41, 50-58, 63-
20                   65, 68-69, 81-82,     respect to the remainder.
     PTX003471       85-86, 95-99
21                   9, 12-14, 22, 23,     GRANTED
     PTX003548       26, 45
22                                         GRANTED
     PTX003569       3, 6
23                                         GRANTED
     PTX003571       2-4
                                           GRANTED
24   PTX003585       3-4
                                           GRANTED
25   PTX003587       2, 5, 9-20, 22-25
                                           GRANTED
     PTX003588       4-5, 10-14, 19-23
26                                         GRANTED
     PTX003657       4-6, 15-18
27
                                                  18
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123244 Page 19 of
                                      40



1       Exhibit           Page/Line                             Ruling
2                                        GRANTED
     PTX003665     6, 9, 14, 21, 24
3    PTX003691     2, 5, 9
                                         GRANTED

4                                        GRANTED
     PTX003759     3-5, 9, 10, 12
                                         DENIED with respect to non-financial or CBI
5
                   2, 4-6, 8-12, 17-     information on 2, 18-20. GRANTED with respect to
6                  19, 22-23, 25-27,
                                         the remainder.
     PTX003795     29-31
7    PTX003796     1-7
                                         GRANTED

8                                        DENIED with respect to gag provisions. GRANTED
                                         with respect to the remainder.
9    PTX003798     2-10, 15
                                         DENIED with respect to patent exhaustion on 2, 4.
10                                       GRANTED with respect to the remainder.
     PTX003799     1-6, 9
11   PTX011034     1, 2, 4
                                         GRANTED

12                                       GRANTED
     PTX011036     1, 2
                                         GRANTED
13   PTX011078     1
                                         GRANTED
     PTX011080     1-4, 8-9
14                 2,3, 5-7, 9-12, 15-   GRANTED
                   19, 21-24, 26, 28-
15                 31, 33, 35-38, 42-
                   45, 47-50, 52-59,
16
     PTX011127     63-64
17                                       GRANTED
     PTX011255     9, 12, 13-17, 29
                   7, 10, 12, 15, 21-    GRANTED
18
                   22, 25-26, 29-31,
19   PTX011256     35, 37-38, 40, 42
                                         GRANTED
     PTX011259     1, 2
20                                       DENIED with respect to Qualcomm’s mitigation
21                                       strategies on 24. GRANTED with respect to the
                   10, 11, 16-18, 25-
22                                       remainder.
     PTX011263     29
                                         DENIED with respect to talking points on 3-5.
23
                                         GRANTED with respect to the remainder.
     PTX011264     1, 3-6
24                 3-4, 7-9, 11, 14-     GRANTED
                   16, 19, 29, 63, 67,
25                 70, 77, 79, 81-88,
26   PTX011269     90-104
1
27
2                                               19
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123245 Page 20 of
                                      40




11
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          20
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123246 Page 21 of
                                      40




11                         Apple’s Requested Exhibits to Seal
22
      Exhibit           Information Sought to Be Sealed             Ruling
3                       According to Apple and the CMs
     JTX006         Q2017MDL1_01061812-816 AAPL-QC-        DENIED as
4    DTX00082       00128495-99                            overbroad. The Court
                                                           will GRANT
5                                                          Qualcomm’s narrower
                                                           set of redactions as
6                                                          most of the redacted
7                                                          material is not
                                                           sensitive business
8                                                          information or is at
                                                           issue in this case.
9    JTX010         Q2014FTC03250056                       GRANTED.
     JTX062         Q2017MDL1_03051478-79                  DENIED as overbroad.
10                  Q2017MDL1_03051481
                    Q2017MDL1_03051484
11                  Q2017MDL1_03051486-92
12                  Q2017MDL1_03051499
                    Q2017MDL1_03051508-09
13                  Q2014FTC00345631-632
                    Q2014FTC00345634
14                  Q2014FTC00345637
                    Q2014FTC00345639-640
15                  Q2014FTC00345640-641
16                  Q2014FTC00345641-642
                    Q2014FTC00345642-645
17                  Q2014FTC00345652
                    Q2014FTC00345662
18   JTX006         Q2017MDL1_01061812-816 AAPL-QC-        DENIED as
     DTX00082       00128495-99                            overbroad. The Court
19                                                         will GRANT
                                                           Qualcomm’s narrower
20                                                         set of redactions as
                                                           most of the redacted
21                                                         material is not
                                                           sensitive business
22                                                         information or is at
                                                           issue in this case.
23                                                         GRANTED.
     JTX010         Q2014FTC03250056
24   JTX062         Q2017MDL1_03051478-79                  DENIED as overbroad.
                    Q2017MDL1_03051481
25                  Q2017MDL1_03051484
                    Q2017MDL1_03051486-92
26                  Q2017MDL1_03051499
                    Q2017MDL1_03051508-09
27
                                            21
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123247 Page 22 of
                                      40



1                   Q2014FTC00345631-632
                    Q2014FTC00345634
2                   Q2014FTC00345637
                    Q2014FTC00345639-640
3                   Q2014FTC00345640-641
4                   Q2014FTC00345641-642
                    Q2014FTC00345642-645
5                   Q2014FTC00345652
                    Q2014FTC00345662
6    JTX063         Pegatron_0000000649, paragraph 3           DENIED.
     DTX01445       Pegatron_0000000654, paragraph 5.2
7                   Pegatron_0000000655-661, paragraph 5.2.1
                    Pegatron_0000000661-664, paragraphs 5.6-
8                   6.3
                    Pegatron_0000000672
9                   Pegatron_0000000681-684
10                  Pegatron_0000000686-687
                    Q2017MDL1_03114799
11                  Q2017MDL1_03114804-811
                    Q2017MDL1_03114822
12                  Q2017MDL1_03114831-834
                    Q2017MDL1_03114836
13   JTX102         APL-QC-FTC_14513387; APL-                  DENIED.
                    QCFTC_14513402-03
14   JTX104         AAPL-FTC-00128293                          DENIED as already public.
15   JTX108         AAPL-FTC-00131619; AAPL-FTC-               GRANTED.
                    00131640;
16                  AAPL-FTC-00131642; AAPL-FTC-
                    00131644;
17                  AAPL-FTC-00131672-74; AAPL-FTC-
                    00131676
18                  AAPL-FTC-00131672-74; AAPL-FTC-
                    00131676
19   JTX113         APL-QC-FTC_16508200-01                     DENIED as these royalties
                                                               are directly at issue in this
20                                                             case.
21   PTX000409      AAPL-FTC-00125254; AAPL-FTC-               DENIED as stale.
     DTX00074       00125256
22   PTX000451      Q2014FTC03938580-82                        GRANTED.
     DTX00907
23   PTX000461      Q2014FTC00934630; Q2014FTC00934636-        DENIED.
     DTX00872       37;
24                  Q2014FTC00934639; Q2014FTC00934641-
                    42;
25                  Q2014FTC00934644-50;
                    Q2014FTC00934668-71;
26                  Q2014FTC00934674-75;
                    Q2014FTC00934677-82;
27
                                             22
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123248 Page 23 of
                                      40



1                   Q2014FTC00934630
                    Q2014FTC00934636-637
2                   Q2014FTC00934639
                    Q2014FTC00934641-642
3                   Q2014FTC00934644-645
                    Q2014FTC00934645-647
4                   Q2014FTC00934647-650
                    Q2014FTC00934657, ¶14.2
5                   Q2014FTC00934668-669
6                   Q2014FTC00934671
                    Q2014FTC00934674-675
7                   Q2014FTC00934677-678
                    Q2014FTC00934678
8                   Q2014FTC00934679
                    Q2014FTC00934680-683
9                   Q2014FTC00934687
                    Q2014FTC00934690
10    PTX000636     AAPL-FTC-00012322-24                  GRANTED.
     PTX000800      Q2017MDL4_00013341                    DENIED.
11   DTX01015       Q2017MDL4_00013346
12                  Q2017MDL4_00013347-352
                    Q2017MDL4_00013353-354
13                  Q2017MDL4_00013362
                    Q2017MDL4_00013370-373
14                  Q2017MDL4_00013336-37;
                    Q2017MDL4_00013341;
15                  Q2017MDL4_0001334649;
16                  Q2017MDL4_00013351
     PTX000809      Q2014FTC00932770; Q2014FTC00932794-   DENIED.
17   DTX00871       95;
                    Q2014FTC00932799-800;
18                  Q2014FTC0093280410;
                    Q2014FTC00932812;
19                  Q2014FTC00932799-800
                    Q2014FTC00932804-814
20
                    Q2014FTC00932822
21                  Q2014FTC00932831-834
     PTX000810      Q2014FTC00418698                      DENIED.
22   DTX00934       Q2014FTC00418702
                    Q2014FTC00418702
23                  Q2014FTC00418707-714
                    Q2014FTC00418715-717
24                  Q2014FTC00418726
                    Q2014FTC00418734-737
25                  Q2017MDL1_00304099;
                    Q2017MDL1_00304103-104;
26                  Q2017MDL1_00304108-118;
                    Q2017MDL1_00304127;
27
                                          23
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123249 Page 24 of
                                      40



1                   Q2017MDL1_00304135138
                    Q2014FTC004543250;
2                   Q2014FTC004543254;
                    Q2014FTC004543255;
3                   Q2014FTC004543259-269;
                    Q2014FTC004543278;
4                   Q2014FTC004543286-289
      PTX000941     PTX000941 at 1-9, 11                  GRANTED.
5     PTX001038     PTX001038 at 1                        DENIED as overbroad.
6     PTX001162     Pegatron_0000000631-32                GRANTED.
     PTX001422      AAPL-FTC-00035200                     GRANTED.
7    DTX00029
     PTX001429      AAPL-FTC-00100547-49; AAPL-FTC-       GRANTED.
8    DTX00056       0010055153
     PTX001436      AAPL-FTC-00080047; AAPL-FTC-          GRANTED.
9    DTX00050       00080050-51; AAPL-FTC-00080055-56
     PTX001457      AAPL-FTC-00010255-56                  GRANTED.
10   DTX00020
     PTX001477      Q2017MDL1_01247724-25;                GRANTED.
11   DTX01456       Q2017MDL1_01247728-30
                    Q2014FTC01408454
12                  Q2014FTC01408455
13                  Q2014FTC01408458-461
     PTX001496      PTX001496: APL-FTC-00087975-77,       GRANTED.
14   DTX00054       AAPL FTC-00087981-83, AAPL-FTC-
                    00087985-87, AAPL -FTC-00087994-95
15                  DTX0054: APL-QC-FTC_34560911-13;
                    APL-QCFTC_34560917-19; APL-QC-
16                  FTC_34560921-23;
                    APL-QC-FTC_34560925; APL-
17                  QCFTC_34560930-31
     PTX001675      APL-QC-FTC_14513290-92; APL-          DENIED as overbroad,
18   DTX00254       QCFTC_14513296-98; APL-QC-            previously made public, or at
                    FTC_14513306;                         issue in the case. The Court
19                  APL-QC-FTC_14513320                   will GRANT Qualcom’s
                                                          narrower set of redactions.
20    PTX001713     APL-QC-FTC_26500921                   DENIED as previously made
                                                          public.
21    PTX002043     AAPL-FTC-00077424-27; AAPL-FTC-        GRANTED.
                    0007742930
22   PTX002135      AAPL-FTC-00108173-74; AAPL-FTC-       DENIED as already public
23   DTX00066       00108176-                             information. The Court will
                    78; AAPL-FTC-00108182-83; AAPL-FTC-   GRANT Qualcomm’s
24                  00108186; AAPL-FTC-00108188-90;       narrower redactions.
                    AAPL-FTC-
25                  00108192-95; AAPL-FTC-00108199;
                    AAPL-FTC-
26                  00108204; AAPL-FTC-00108206; AAPL-
                    FTC-
27
                                             24
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123250 Page 25 of
                                      40



1                   00108208; AAPL-FTC-00108211
      PTX002189     AAPL-FTC-00128664-65                        GRANTED.
2     PTX002240     AAPL-FTC-00005038-39                        GRANTED.
     PTX002320      Q2014FTCO1246467                            GRANTED.
3    DTX01000       Q2014FTCO1246469
                    Q2014FTCO1246471
4                   Q2014FTCO1246473
                    Q2014FTCO1246475-504
5                   Q2014FTCO1246508
                    Q2017MDL1_03080403-06;
6                   Q2017MDL1_03080408;
                    Q2017MDL1_03080410;
7                   Q2017MDL1_03080412;
                    Q2017MDL1_0308041443;
8                   Q2017MDL1_03080447
9
10
11
      PTX002640     Q2014FTC04597436-38                         GRANTED.
12    PTX002762     AAPL-FTC-00153047-49                        GRANTED.
      PTX002944     AAPL-FTC-00132744                           GRANTED.
13   PTX003026      APL-QC_00088525-26; APL-                    DENIED as overbroad.
     DTX00097       QC_00088528-29                              The Court will GRANT
14                                                              Qualcomm’s narrower
                                                                redactions.
15
     PTX003031      APL-QC-FTC_07606882                         DENIED as already public.
16   PTX003357      APL-QC_00450897-99; APL-                    GRANTED.
17   DTX00101       QC_00451010-11;
                    APL-QC_00451020-27; APL-
18                  QC_00451032; APL-
                    QC_00451045; APL-QC_00451053-54
19   PTX003375      Pages 4-10, 13-14, 17-19                    DENIED as overbroad and
     DTX01128                                                   at-issue to the case.
20   PTX003605      AAPL-FTC-00005290-291, 300                  GRANTED.
     DTX00567
21   PTX003606      Pegatron_0001298536;                        GRANTED.
     DTX00857       Pegatron_0001298545;
22                  Pegatron_0001298550-51
                    Pegatron_0001298536, paragraph 2.5 (b)
23                  Pegatron_0001298545, paragraph 7.3
                    Pegatron_0001298551, paragraph 14.1, 14.2
24   PTX003615      Pegatron_ 0000053922; Pegatron_             GRANTED.
     DTX00829       0000053931;
25                  Pegatron_ 0000053936-37
26                  Pegatron_0000053922, paragraph 2.5 (b)
                    Pegatron_0000053931, paragraph 7.3
27                  Pegatron_0000053937, paragraph 14.1
                                             25
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123251 Page 26 of
                                      40



1    PTX003656      Pegatron_ 0000831093; Pegatron_              DENIED as to
     DTX00847       0000831095;                                  indemnification information
2                   Pegatron_ 0000831098; Pegatron_              on page 4.
                    0000831100-06
3                   Pegatron_0000831093, paragraph 3.4
                    Pegatron_0000831093, paragraph 3.5
4    PTX003661      Pegatron_ 0000210803-04; Pegatron_           GRANTED.
     DTX00831       0000210806;
5                   Pegatron_ 0000210809; Pegatron_
                    0000210811-16
6                   Pegatron_0000210804, paragraph 3.1(b)(i)
7                   Pegatron_0000210804, paragraph 3.1(b)(ii)
                    Pegatron_0000210804, paragraph 3.1(b)(iii)
8                   Pegatron_0000210804, paragraph 3.4
                    Pegatron_0000210804, paragraph 3.5
9                   Pegatron_0000210806, paragraph 5.7
                    Pegatron_0000210809
10                  Pegatron_0000210811-
                    Pegatron_0000210816
11   PTX003677      Pegatron_0000214163-64;                      DENIED with respect
     DTX00832       Pegatron_0000214166;                         to pages 4 and 9 as
12                  Pegatron_0000214171-72;                      already public and
                    Pegatron_000021417479                        overbroad.
13                  Pegatron_0000214164, paragraph               GRANTED in part
                    3.4                                          with respect to the
14                  Pegatron_0000214164, paragraph 3.5           remainder.
15                  Pegatron_0000214166, paragraph 5.7
                    Pegatron_0000214171, paragraph
16                  5 Pegatron_0000214172
                    Pegatron_0000214174-
17                  Pegatron_0000214179
     PTX003684      AAPL-FTC-00000049, 70                        GRANTED.
18   DTX00017       APL-QC_00087671, 92
     PTX003691      AAPL-FTC-00005413-417                        GRANTED.
19   DTX01368
     PTX003700      APL-QC-FTC_16514387                          GRANTED.
20   DTX00277
     PTX003703      APL-QC-FTC_26392667-668                      GRANTED.
21   DTX00353
22   PTX003714      DTX-01192 at 3-4                             DENIED as overbroad and
     DTX01192                                                    already public.
23   PTX003728      APL-QC-FTC_36256878-886                      GRANTED.
     DTX00436
24   PTX003729      Wistron_ 00004 75142_ 00001-04; Wistron_     GRANTED.
     DTX01359       00004
25                  75142_ 00006-07
                    Wistron_0000475142_00001
26                  Wistron_0000475142_00002
                    Wistron_0000475142_00003-00004, ¶7.8
27
                                              26
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123252 Page 27 of
                                      40



1                   Wistron_0000475142_00006
                    Wistron_0000475142_00007
2    PTX003745      AAPL-FTC-00130926-927                     GRANTED.
     DTX00084
3    PTX003747      APL-QC-FTC_16514430-31                    GRANTED.
     DTX00279
4    PTX003756      APL-QC_0045117-118, 133, 154              GRANTED.
     DTX00102
5    PTX003767      APL-QC-00451166, 168, 172, 176, 184,      GRANTED.
     DTX00623       186, 347348, 350
6
     PTX003768      PTX03768 at 2                             DENIED with respect to
7    DTX01193       DTX01193, Exhibit 11 Page 86, paragraph   indemnification on page 3.
                    5.1                                       Already public and
8                                                             overbroad.
     PTX003777      APL-QC-FTC_16514420-422                   DENIED with respect to
9    DTX00278                                                 indemnification information
                                                              on pages 1-3. Already public
10                                                            and overbroad.
     PTX003779      APL-QC-FTC_30594007, 017-019              GRANTED.
11   DTX00386
     PTX003780      APL-QC-FTC_32644283-285                   DENIED.
12   DTX00404
     PTX003783      Pages 3-4                                 DENIED. Indemnification
13   DTX01191                                                 evidence is already-public
                                                              and is at-issue.
14
     PTX003784      Pages 3-4                                 DENIED.
15   DTX01194
     PTX003785      Pages 3-4                                 DENIED.
16   DTX01195
      PTX011034     AAPL-FTC-00128302-305                     DENIED as stale and
17                                                            overbroad with respect
                                                              to pages 1-3; the Court
18                                                            will adopt Qualcomm’s
                                                              narrower set of
19                                                            redactions. GRANTED
                                                              with respect to the
20                                                            remainder.
     PTX011036      AAPL-FTC-00101148                         DENIED as overbroad.
21   DTX01374                                                 The Court will adopt
22                                                            Qualcomm’s narrower
                                                              set of redactions.
23   PTX011271      APL-QC-FTC_36177930-931                   DENIED.
     DTX00021       AAPL-FT-00012225-36                       GRANTED.
24   DTX00042       AAPL-FTC-00070233-34                      DENIED as overbroad.
                                                              The Court will adopt
25                                                            Qualcomms narrower set
26                                                            of redactions.
     DTX00043       AAPL-FTC-00070277-78                      DENIED as overbroad
27
                                             27
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123253 Page 28 of
                                      40



1                                                                 and stale. The Court will
                                                                  adopt Qualcomm’s
2                                                                 narrower set of
                                                                  redactions.
3    DTX00044       AAPL-FTC-00070391                             GRANTED.
4    DTX00047       AAPL-FTC-00075750                             DENIED as stale and
                                                                  overbroad The Court will
5                                                                 adopt Qualcomm’s
                                                                  narrower set of redactions.
6    DTX00051       AAPL-00080179-181                             GRANTED.
     DTX00057       AAPL-FTC-00100755, 757-760, 764-765           GRANTED.
7    DTX00064       AAPL-FTC-00106992-995                         DENIED as overbroad
8                                                                 The Court will adopt
                                                                  Qualcomm’s narrower set
9                                                                 of redactions.
     DTX00065       AAPL-FTC-00107709-711, 715-717, 724           DENIED as already
10                                                                public.
     DTX00068       DTX-00068 from 9-10, 12                       DENIED as already public
11                                                                and overbroad. The Court
                                                                  will adopt Qualcomm’s
12                                                                narrower set of redactions.
13   DTX00078       AAPL-FTC-00128294-296                         DENIED as already public.
     DTX00085       AAPL-FTC-00132140-141                         GRANTED.
14   DTX00090       AAPL-FTC-00144026-029                         GRANTED.
     DTX00095       AAPL-FTC-00154236-237                         GRANTED.
15   DTX00104       APL-QC_00458287-292, 294                      GRANTED.
     DTX00112       APL-QC_04376913-915                           GRANTED.
16
     DTX00243       Pages 2-8; 10, 12-17 (all of the attachment   GRANTED.
17                  which does not have bates labels)
     DTX00261       APL-QC-FTC_14804367-73; APL-                  GRANTED.
18                  QCFTC_14804375-78; APL-QC-
                    FTC_14804381;
19                  APL-QC-FTC_14804383-85; APL-
                    QCFTC_14804387-90; APL-QC-
20                  FTC_14804394;
                    APL-QC-FTC_14804403; APL-
21                  QCFTC_14804406
     DTX00274       APL-QC-FTC_16508197                           GRANTED.
22                  APL-QC-FTC_20443065; APL-QC-                  GRANTED.
     DTX00298
23                  FTC_20443070-73; APL-QC-
                    FTC_20443076-77
24                  APL-QC-FTC_20443079-82; APL-
                    QCFTC_20443086-87; APL-QC-
25                  FTC_20443091;
                    APL-QC-FTC_20443100-01; APL-
26                  QC-
                    FTC_20443104-05; APL-QC-
27
                                                28
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123254 Page 29 of
                                      40



1                   FTC_20443110-12; APL-QC-
                    FTC_20443123; APL-QC-
2                   FTC_20443128; APL-QC-
                    FTC_20443131;
3                   APLQC-FTC_20443133; APL-QC-
                    FTC_20443141-42;
4                   APL-QC-FTC_20443145-47; APL-
                    QCFTC_20443149-50; APL-QC-
5                   FTC_20443158;
                    APL-QC-FTC_20443162; APL-QC-
6                   FTC_20443168-69; APL-QC-
                    FTC_20443173;
7                   APL-QC-FTC_20443175-77; APL-
                    QCFTC_20443185-87; APL-QC-
8                   FTC_20443190;
9                   APL-QC-FTC_20443192; APL-QC-
                    FTC_20443195; APL-QC-
10                  FTC_20443198;
                    APLQC-FTC_20443200-01; APL-
11                  QC-
                    FTC_20443205-
12                  06; APL-QC-FTC_20443209; APL-
                    QCFTC_20443212-13; APL-QC-
13                  FTC_20443216;
                    APL-QC-FTC_20443218-21; APL-
14                  QCFTC_20443223; APL-QC-
                    FTC_20443226-27;
15                  APL-QC-FTC_20443230-31; 33;
                    APL-
16                  QCFTC_20443236; APL-QC-
                    FTC_20443240-43;
17                  APL-QC-FTC_20443245; APL-QC-
                    FTC_20443247; APL-QC-FTC_20443249;
18                  APL-
                    QC-FTC_20443251; APL-QC-
19                  FTC_20443252;
20                  APL-QC-FTC_20443261; APL-
                    QCFTC_20443265; APL-QC-
21                  FTC_20443268

22   DTX00321       APL-QC-FTC_22481437-41; APL-          GRANTED.
                    QCFTC_22481443
23   DTX00324       APL-QC-FTC_22482714-18                DENIED as overbroad.
     DTX00370       APL-QC-FTC_29334869-74; APL-          GRANTED.
24                  QCFTC_29334877; APL-QC-
                    FTC_29334879-83;
25                  APL-QC-FTC_29334885
     DTX00382       APL-QC-FTC_30330006-07; APL-          GRANTED.
26                  QCFTC_30330009-13
27   DTX00388       ENTIRE DOC                            DENIED as overbroad and
                                          29
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123255 Page 30 of
                                      40



1                                                        directly relevant to the
                                                         claims at issue.
2    DTX00390       ENTIRE DOC                            DENIED as stale and
                                                          overbroad.
3    DTX00395       APL-QC-FTC_32299877-78                GRANTED.
     DTX00399       APL-QC-FTC_32616906                   GRANTED.
4    DTX00401       APL-QC-FTC_32617099-100; APL-QC-      GRANTED.
5                   FTC_32617102-06; APL-QC-
                    FTC_32617109-10;
6                   APL-QC-FTC_32617112-13 APL-QC-
                    FTC_32617118; APL-QC-FTC_32617141;
7                   APLQC-FTC_32617158-61; APL-QC-
                    FTC_32617180
8    DTX00476       APL-QC-FTC_37390109-11                DENIED.
     DTX00477       APL-QC-FTC_37390826; APL-             DENIED with respect
9                   QCFTC_37390829-30                     to pages 7-8.
                                                          GRANTED with
10                                                        respect to page 4.
     DTX00482       APL-QC-FTC_37394382-83                DENIED.
11   DTX00483       APL-QC-FTC_37394422-23                DENIED.
     DTX00546       Compal_0000356768                     GRANTED.
12                  Compal_0000356770
13                  Compal_0000356774-775
                    Compal_0000356777
14                  Compal_0000356779
                    Compal_0000356790
15                  Compal_0000356791-794
     DTX00548       DTX00548 at 3-13                      GRANTED with respect to
16                                                       non-party names. DENIED
                                                         with respect to the
17                                                       remainder.
     DTX00565       ERJC-QCOM-00019614-15                 GRANTED.
18   DTX00579       Foxconn_0000070393                    DENIED.
     DTX00581       Foxconn_0000094563;                   GRANTED.
19                  Foxconn_0000094568;
                    Foxconn_0000094571-72
20   DTX00582       Foxconn_0000121086                    DENIED with respect to page
                    Foxconn_0000121093                    10. GRANTED with respect
21                  Foxconn_0000121095                    to the remainder.
22                  Foxconn_0000121097
                    Foxconn_0000121098
23                  Foxconn_0000121099-1100
                   Foxconn_0000121101
24                 Foxconn_0000121086;
                   Foxconn_0000121093-95;
25                 Foxconn_0000121097-101
     DTX00583       Foxconn_0000123115-116                DENIED with respect to
26                  Foxconn_0000123119                    product code names on
                    Foxconn_0000123121                    pages 7-8 and discussion
27
                                          30
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123256 Page 31 of
                                      40



1                   Foxconn_0000123122                      on 12-13. GRANTED with
                    Foxconn_0000123123-124                  respect to the remainder.
2                   Foxconn_0000123125
                    Foxconn_0000123111-12;
3                   Foxconn_000012311516;
4                   Foxconn_0000123118-19;
                    Foxconn_0000123121-25
5    DTX00585       Foxconn_0000200348                      DENIED with respect to
                    Foxconn_0000200350                      pages 5 and 7. GRANTED
6                   Foxconn_0000200351                      with respect to the
                    Foxconn_0000200348;                     remainder.
7                   Foxconn_0000200350-51
     DTX00586       DTX00586 at 4-11                        GRANTED.
8     DTX00588      Foxconn_0000572869_00003                GRANTED.
                    Foxconn_0000572869_00004 ¶7.2(b), 7.5
9                   Foxconn_0000572869_00007
                    Foxconn_0000572869_00009-00010
10                  Foxconn_0000572869_00013
                    Foxconn_0001191278 ¶5.4, 5.5
11                  Foxconn_0001191279 ¶7.2(b), 7.5
12                  Foxconn_0001191282-283
                    Foxconn_0001191284-287
13                  Foxconn_0001191290
                    Foxconn_0000087845 ¶5.4, 5.5
14                  Foxconn_0000087846 ¶7.2(b), 7.5
                    Foxconn_0000087849-850
15                  Foxconn_0000087852-856
                    Foxconn_0000087859
16                  AAPL-FTC-00005119 ¶5.4, 5.5
                    AAPL-FTC-00005120 ¶7.2(b), 7.5
17                  AAPL-FTC-00005123-124
                    AAPL-FTC-00005126-130
18                  AAPL-FTC-00005133 Foxconn
                    0000768097 ¶4.3, 4.4
19                  Foxconn 0000768098 ¶5.3(b)
                    Foxconn 0000768099 ¶5.6
20                  Foxconn 0000768101-102
                    Foxconn 0000768104 AAPL-
21
                    FTC-00159009 AAPL-FTC-
22                  00159010 AAPL-FTC-
                    00159011 AAPL-FTC-
23                  00159013-9014 AAPL-FTC-
                    00159016
24                  Foxconn_0000153229
                    Foxconn_0000153231
25                  Foxconn_0000153233-235
26                  Foxconn_0000153237
                    Foxconn_0000080514-515
27
                                            31
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123257 Page 32 of
                                      40



1                   Foxconn_0000080521-522
                    DTX0588 Pages 6, 7, 10, 12,
2                   13, 16, 21, 22,
                    25 to
3                   30, 33, 38, 39, 42, 43, 45 to
                    49, 52, 57, 58,
4
                    61, 62,
5                   64 to 68, 71, 75 to 77, 79,
                    80, 82, 85 to 87,
6                   89, 90, 92, 95 to 97, 99 to
                    101, 103, 106,
7                   107, 108, 113, 114
     DTX00595       Foxconn 0000583745_00001                        GRANTED.
8                   Foxconn 0000583745_00005
                    Foxconn 0000583745_00007
9                   Foxconn 0000583745_00012
     DTX00605       DTX00605 Page 6                                 GRANTED.
10                  INTEL-QCOM007541467-69;                         GRANTED.
     DTX00704
11                  INTELQCOM007541471-74
     DTX00835       Pegatron_0000411850                             GRANTED.
12                  Pegatron_0000411851
     DTX00837       Pegatron_0000489297, 298                        DENIED.
13                  Pegatron_0000489297, paragraph 5.1
     DTX00839       Pegatron_0000621871_00002, 004, 010-018         DENIED
14                  Pegatron_0000621871_00002
                    Pegatron_0000621871_00004, paragraph
15                  5.7
                    Pegatron_0000621871_00009, paragraph
16                  5 Pegatron_0000621871_00010
                    Pegatron_0000621871_00012-
17                  621871_00017
18                  Pegatron_0000621871-00018
     DTX00840       Native file, Tab 1, cells M4, N4, Q4, S4, T4,   GRANTED.
19                  U4, and V4
     DTX00842       Pegatron_0000807205 to 207                      GRANTED.
20   DTX00852       Pegatron_0001269562 to 563                      DENIED.
                    Pegatron_0001269562, paragaph 5.1
21   DTX00853       Pegatron_0001269562 to 563                      DENIED.
                    Pegatron_0001269562, paragaph 5.1
22   DTX00854       Pegatron_0001284123 to 124                      DENIED.
                    Pegatron_0001284123-1284124,
23                  paragaph 5.1
     DTX00856       Pegatron_0001284831                             GRANTED.
24
                    Pegatron_0001284832, paragraph (a), (b)(i)
25                  and (ii)
                    Pegatron_0001284833, paragraph 19
26
27
                                                32
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123258 Page 33 of
                                      40



1    DTX00858       Pegatron_0001298598, 600, 601, 603, 605 to
                    610
2                   Pegatron_0001298598, paragraph 3.4
                    Pegatron_0001298598, paragraph 3.5
3                   Pegatron_0001298600, paragraph 5.7
                    Pegatron_0001298603
4                   Pegatron_0001298605-
                    Pegatron_0001298610
5
6
     DTX00860       Pegatron_0001301438, 473, 475, 476, 479,
7                   481 to
                    488
8                   Pegatron_0001301438, paragaph 9
                    Pegatron_0001301473, paragaph 8
9                   Pegatron_0001301475
                    Pegatron_0001301476
10                  Pegatron_0001301479, paragraph 5
                    Pegatron_0001301481, paragraph 5, 6.1, 6.2,
11                  6.3
                    Pegatron_0001301482, paragraph 6.4.6.5
12                  Pegatron_0001301482-0001301483,
                    paragraph 8
13                  Pegatron_0001301484-0001301488

14
15
16   DTX00861       PEGATRON_1000000002                           GRANTED.
                    PEGATRON_1000000023
17                  PEGATRON_1000000004
                    PEGATRON_1000000009-10, paragraph
18                  1.29, 1.33
                    PEGATRON_1000000012, paragraph 3.1
19                  PEGATRON_1000000013, paragraph 3.6
                    PEGATRON_1000000016, paragraph (f)
20                  and 6.1
                    PEGATRON_1000000017, paragraph 6.4
21
22
23   DTX00892       Q2014FTC03405678; Q2014FTC03405681-           DENIED.
                    82;
24                  Q2014FTC03405687; Q2014FTC03405697;
                    Q2014FTC03405673-674
25                  Q2014FTC03405676
                    Q2014FTC03405678
26                  Q2014FTC03405680-681
                    Q2014FTC03405681-682
27
                                              33
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123259 Page 34 of
                                      40



1                   Q2014FTC03405682-686
                    Q2014FTC03405693
2    DTX00998       Q2017MDL1_03055012-23                 GRANTED with respect to
                    Q2014FTC01221073-1084                 non-party names. DENIED
3                                                         with respect to the
                                                          remainder.
4    DTX01045       QAPPCMSD06701327                      DENIED.
     DTX01050       Entire document                       DENIED.
5
     DTX01189       Entire document                       DENIED.
6    DTX01207       Foxconn_0000954256                    GRANTED.
                    Foxconn_0000954257
7                   Foxconn_0000954262-263
                    Foxconn_0000954264
8                   Foxconn_0001177008-012
                    Foxconn_0001177017
9
                    Foxconn_0001177019
10                  Foxconn_0001177021
                    Foxconn_0001177023
11                  Foxconn_0001177025
                    Foxconn_0001177028
12                  Foxconn_0001177029
                    Foxconn_0001176957
13                  Foxconn_0001176958
                    Foxconn_0001176959
14                  Foxconn_0001176960
                    Foxconn_0001176962
15                  Foxconn_0001176970
16                  Foxconn_0000728250_00007
                    Foxconn_0000728250_00008
17                  Foxconn_0000728250_00009
                    Foxconn_0000728250_00015-00029
18                  Foxconn_0001176906
                    Foxconn_0001176908
19                  Foxconn_0001176910
                    Foxconn_0001176911
20                  Foxconn_0001176915
                    Foxconn_0001176916
21
                    Foxconn_0001176918
22                  Foxconn_0001176929
      DTX01208      AAPL-FTC-00080793                     GRANTED.
23                  AAPL-FTC-00080794
                    AAPL-FTC-00080797
24                  AAPL-FTC-00080800
                    Foxconn_0000572332_00003
25                  Foxconn_0000572332_00004
                    Foxconn_0000572332_00007
26                  Foxconn_0000572332_00008
27                  Foxconn_0000572332_00011
                                            34
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123260 Page 35 of
                                      40



1                   Foxconn_0000572869_00003
                    Foxconn_0000572869_00004
2                   Foxconn_0000572869_00007
                    Foxconn_0000572869_00009-00010
3                   Foxconn_0001191278
                    Foxconn_0001191279
4                   Foxconn_0001191282-287
                    Foxconn_0001191290
5                   Foxconn_0000087845
6                   Foxconn_0000087846
                    Foxconn_0000087849-850
7                   Foxconn_0000087852-856
                    Foxconn_0000087859
8                   AAPL-FTC-00005119
                    AAPL-FTC-00005120
9                   AAPL-FTC-00005123-124
                    AAPL-FTC-00005126-130
10                  AAPL-FTC-00005133
                    Foxconn_0001191320
11                  Foxconn_0001191321
                    Foxconn_0001191322
12                  Foxconn_0001191324-325
                    AAPL-FTC-00159009
13                  AAPL-FTC-00159010
                    AAPL-FTC-00159011
14                  AAPL-FTC-00159013-014
                    Foxconn_0000153229
15                  Foxconn_0000153230
                    Foxconn_0000153231
16                  Foxconn_0000153233-235
17                  Foxconn_0000080514-515
                    Foxconn_0000080521-522
18                  AAPL-FTC-00080793;
                    Foxconn_0000572332_00002;
19                  Foxconn_0000572869_00002;
                    Foxconn_0001191277;
20                  Foxconn_0000087844;
                    AAPL-FTC-00005118;
21                  Foxconn_0001191319-20;
                    MPL-FTC-00159008-09; Foxconn
22                  0000153228-29;
                    Foxconn 0000080515-16;
23                  Foxconn_0000080522
     DTX01350       Page                                  GRANTED.
24                  6
25                  Page
                    7
26                  Page 8
                    Page 10
27
                                          35
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123261 Page 36 of
                                      40



1    DTX01353       Wistron_0000278617                         GRANTED.
                    Wistron_0000278619
2                   Wistron_0000278633
                    Wistron_0000278636
3                   Wistron_0000278637
                    Wistron_0000278638, ¶ 4 and 5.1
4                   Wistron_0000278639, ¶ 8
                    Wistron_0000278617, 619, 633, 636 to 639
5    DTX01354       Wistron_0000296747-748                     GRANTED.
     DTX01356       Wistron_0000324216                         GRANTED.
6                   Wistron_0000324216 to 217
7    DTX01357       Wistron_0000332200, ¶ 4.4 and 4.5          GRANTED.
                    Wistron_0000332201, ¶ 4.8
8                   Wistron_0000332203
     DTX01363       WISTRON 1000000106                         GRANTED.
9                   WISTRON 1000000107
                    WISTRON 1000000107
10                  WISTRON 1000000108
     DTX01367       AAPL-FTC-00005290-92                       GRANTED.
11   DTX01375       AAPL-FTC-00123664-71                       DENIED with respect
                                                               to pages 4, 7, and 8.
12
     DTX01381       AAPL-FTC-00131937-44                       GRANTED.
13   DTX01386       APL-QC_00451162, 166 to 168, 172, 176,     GRANTED.
                    184, 186, 198 to 345, 347, 348, 350
14   DTX01420       APL-QC-FTC_33497306                        GRANTED.

15   DTX01425       APL-QC-FTC_37394004-4007                   DENIED with respect to
                    APL-QC-FTC_37394013-4017                   indemnification and non-
16                  APL-QC-FTC_37394021, paragraph 5.6 and     CBI information on pages 4-
                    5.9                                        7, 13-15, 17, and 23.
17                  APL-QC-FTC_37394022, paragraph (c)         GRANTED with respect to
                    APL-QC-FTC_37394022, paragraph 8.7         the remainder.
18                  APL-QC-FTC_37394026
                    APL-QC-FTC_37394027
19                  APL-QC-FTC_37394030
                    APL-QC-FTC_37394032
20                  APL-QC-FTC_37394033
     DTX01447       Pegatron_0000485684                        GRANTED.
21                  Pegatron_0000485685
22                  Pegatron_0000485686
                    Pegatron_0000485687
23                  Pegatron_0000485688
                    Pegatron_0000485690
24                  Pegatron_0000485691-696
     DTX01450       Pegatron_0000749605, paragaph 5.1          GRANTED.
25                  Pegatron_0000749605 to 606

26
27
                                             36
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123262 Page 37 of
                                      40



1    DTX01478       WISTRON 1000000117                          DENIED.
                    WISTRON 1000000118
2                   WISTRON 1000000121, ¶3.1
                    WISTRON 1000000122, ¶3.3, 3.4
3                   WISTRON 1000000125, ¶(f)
                    WISTRON 1000000126, ¶6.1
4                   WISTRON 1000000129, ¶6.9
                    WISTRON 1000000130, ¶6.9
5                   WISTRON 1000000133, ¶6.20
     DTX19462       Page 3 and 4 Licensing Management           GRANTED.
6                   Section-SEP licensing contracts currently
                    signed by Pegatron Page 5 and 6 Licensing
7                   Management Section-Audit
                    Page 7 a Licensing Management Section-
8                   Royalty
                    Page 9-10
9                   Page 11
10                  Page 12
                    Page 13
11                  Page 14
                    Pages 3-14 in part
12
1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              37
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123263 Page 38 of
                                      40




11
2
 2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
                                                    - 38 -
21
22
23
24
25
26
27
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123264 Page 39 of
                                      40




11                                Apple’s Will Call Designations
22
3    Deponent        Deposition    Information Sought      Basis for Objection
     Name            Date          to Be Sealed
4                                  According to Apple
                                   and the CMs
5
     Achour,         2/21/2018     97:17-98:15             GRANTED.
6    Baaziz

7    Ahn, Seung      3/28/2018     71:06-72:05; 73:16-20   GRANTED.
8
9
     Blumberg, Ira   4/20/2018     141:07-18;              GRANTED.
10                                 141:20-142:04
11
12   Chen, Vincent 2/12/2018       124:17                  GRANTED.

13
     Copper,         5/4/2018      24:15-18; 24:20-21;     GRANTED.
14   Kimberly                      25:01-11;
15                                 26:14-20;
                                   46:11-18;
16                                 46:20-22;
                                   54:03-08;
17                                 54:10-19;
                                   57:22-24;
18                                 58:02-04;
19                                 61:12-18
     Ding, Jian Xin 3/7/2018       112:06-08; 112:11       GRANTED.
20
                                                               - 39 -
21
     Lutton,         5/11/2018     247:15-248:23;          GRANTED.
22   Richard                       Counters: 181:16-24
23
     Moynihan,       3/23/2018     163:03-07               GRANTED.
24   John
25
26
27
28
Case 3:17-cv-00108-GPC-MDD Document 1155 Filed 04/15/19 PageID.123265 Page 40 of
                                      40



1    Risher, Jeff     4/18,/2018   95:19-96:14; 96:20-     GRANTED.
                                   98:06;
2                                  222:16-223:05;
                                   225:03-15
3
4
     Sauer,           4/19/2018    231:22-232:05           GRANTED.
5    Matthias                      Counters: 86:08-15;
                                   95:04-06;
6                                  104:02-10;
                                   174:16-19;
7                                  182:18-23;
                                   182:25-183:01;
8                                  229:21-230:03
9    Teskler, Boris   4/20/2018    87:02-06;               DENIED.
                                   Counters: 50:1351:04;
10                                 86:21-87:01;
11                                 91:18-24;
                                   132:23-134:02;
12                                 140:17-141:19;
                                   142:05-09;
13                                 142:11-14;
                                   177:07-17;
14                                 180:17-181:15
     Tien, Shawn      3/15/2018    78:22;                  GRANTED.
15                                 79:02-04
16
17
     Wang, Renee      5/25/2018    93:04; 93:08;           GRANTED.
18                                 95:03;
19                                 95:06;
                                   97:16;
20                                 98:06;
                                   98:09;                     - 40 -
21                                 98:13
     Wang, Selena     6/14/2018    170:08;                 GRANTED.
22                                 170:13-171:01;
23                                 172:09;
                                   172:11-173:07;
24                                 175:02-12;
                                   185:24;
25                                 186:04;
                                   186:15;
26                                 191:18
1
27
28
